Citation Nr: 1243927	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for dysthymic disorder, also claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression, beginning from November 24, 2010.  

3.  Entitlement to an effective date earlier than July 26, 2006, for service connection for coronary artery disease, status post pacemaker implantation for chronic atrial fibrillation.

4.  Entitlement to an effective date earlier than November 15, 2006, for entitlement to a TDIU.

5.  Entitlement to an effective date earlier than November 15, 2006, for entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in November 2010 and December 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders as to the issues being decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU, due to service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression, beginning from November 24, 2010; an effective date earlier than July 26, 2006, for service connection for coronary artery disease; an effective date earlier than November 15, 2006, for entitlement to a TDIU; and an effective date earlier than November 15, 2006, for entitlement to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 22, 2011, the Veteran's PTSD and dysthymic disorder were not shown to be productive of occupational and social impairment with reduced reliability and productivity.

2.  Beginning March 22, 2011, giving the benefit of the doubt to the Veteran, PTSD and dysthymic disorder were productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2011, the criteria for a disability rating in excess of 30 percent for dysthymic disorder, also claimed as PTSD, anxiety, and depression, were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  Beginning March 22, 2011, the criteria for a 70 percent disability rating for dysthymic disorder, also claimed as PTSD, anxiety, and depression, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2006 and February 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in March 2007, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in December 2011 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his disability.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 


The Veteran contends that the symptoms of his PTSD and dysthymic disorder are more serious than is encompassed by the currently assigned 30 percent rating.  His psychiatric disorder is rated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A disability rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A disability rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A disability rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A disability rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2012).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In his July 2006 claim the Veteran contended that he experienced much stress and depression.  In August 2006 he wrote that he would at times wake up sweating and unable to sleep.  

Records from 2006 indicate that the Veteran was seen at a private facility where he was treated for major depressive disorder, PTSD, alcohol dependence, and dependant personality disorder.  As his initial assessment in March 2006, the Veteran was noted to be well oriented.  He appeared hypervigilant and intense.  He did not make good eye contact. His speech was disorganized.  Remote memory was mildly impaired.  There was a mild degree of conceptual disorganization.  He was defensive and distractible.  He had some obsessions (although these were not described).  His judgment was fair and he partially understood his problems.  Later records indicate that his motivation for treatment was fair.  He had difficulty focusing on one topic.  He was adequately able to see things from different perspectives and was able to adequately identify and express his feelings.  He was active and verbal in sessions.  Treatment compliance was moderate.  He was generally assigned a GAF score of 55.

He was first evaluated by VA with respect to his psychiatric disorders in February 2007.  The Veteran reported that he had never been hospitalized for psychiatric reasons and did not receive outpatient psychiatric care.  He worked as a construction consultant but cut back his hours due to his back pain and pacemaker placement.  He had mild to moderate symptoms on a daily basis.  He displayed a moderate level of social impairment.  He was divorced and had few friends, but enjoyed spending time with his grandchildren.  He was not presently under any treatment for a psychiatric disorder.  His mental status was within normal limits.  There was no impairment of thought process or communication.  There was no inappropriate behavior.  The Veteran denied having suicidal or homicidal thoughts.  He was fully oriented, able to maintain personal hygiene, and able to perform basic activities of daily living.  He did not have obsessive or ritualistic behavior that interfered with routine activities.  He had a normal rate and flow of speech.  He denied experiencing panic attacks.  He reported that his sleep was restless and he felt that he had not accomplished anything.  His mood was described as optimistic.  He denied experiencing symptoms of anxiety.  There were no problems with impulse control.  The Veteran was capable of managing his financial affairs.  The examiner diagnosed dysthymic disorder and assigned a GAF of 70.

In his notice of disagreement dated in June 2007, the Veteran indicated that he felt that his marriage ended due to his emotional and behavioral problems.  He had problems sleeping.  He felt "pressured" about his life.  He was disturbed by thoughts and memories about his time in Vietnam.  

In April 2009, the Veteran reported that he had a long history of night sweats and bad dreams.  He felt that his marriage had been unstable due to his emotional problems. 

Psychiatric treatment beginning in 2010 show that the Veteran reported experiencing flashbacks and nightmares.  He was startled by unexpected noises.  There were no noted delusions or hallucinations.  Mood and affect were congruent, speech was coherent and nonpressured.  Insight was present. Judgment was intact.  He was deemed to be a low risk patient.  He was generally assigned GAF scores of 55.

The Veteran was reevaluated on March 22, 2011, at which time he reported treatment for PTSD and dysthymic disorder since April 2010.  The most recent visit with his psychiatrist yielded a diagnosis of PTSD and dysthymic disorder and a GAF of 55.  He believed his treatment benefitted him, although depressive symptoms persisted.  He felt that treatment helped reduce his isolation.  He felt medication was somewhat helpful for his sleep problems.  He reported that he was withdrawn from social situations other than attending appointments at VA and visiting his grandchildren.  He felt nervous, tense, apprehensive, and restless.  He reported panic attacks approximately four times per month, that each last a few minutes.  His appearance was clean, neatly groomed, and appropriately dressed.  Speech was unremarkable.  Affect was normal.  Mood was depressed.  There were some difficulties with attention and concentration.  He was fully oriented.  There were no delusions or hallucinations.  Judgment and insight were intact.  There was no inappropriate or ritualistic behavior.  The Veteran denied having suicidal thoughts.  Psychological testing showed moderate depression, most symptoms were mild but his level of agitation was severe.  The Veteran's symptoms of dysthymic disorder included depressed mood, decreased energy, loss of interest, feeling helpless and worthless, anhedonia, guilt, and social isolation.  In an addendum the examiner indicated that the Veteran experienced nightmares and distressing recollections related to his Vietnam War experiences.  He avoided people and things that reminded him of Vietnam.  He had marked diminished interest in activities, mild feelings of detachment or estrangement, mild daily irritability, moderate problems with concentration, mild hypervigilance, and a mildly exaggerated startle response.  She noted that his symptoms had worsened since his retirement.  The examiner felt that the Veteran was unemployable due to the severity of his PTSD.  A GAF score of 50 was assigned. 

The Veteran continued treatment consisting of group and individual therapy and medication management.  He continued to report problems with PTSD symptoms including poor sleep.  He was generally assigned GAF scores from 51 to 60.  

A VA examination report dated in June 2012 shows that mental status examination revealed that the Veteran's appearance was clean, neatly groomed, and casually dressed.  He was oriented in four spheres.  Mood was anxious, and affect was agitated and expressive.  Evaluation was unremarkable for speech rate and tone, thought content and progression, tangentiality, circumstantiality, loose associations, flight of ideas, hallucinations, and delusions.  Attention and concentration were within normal limits.  There was no evidence to suggest difficulty with attention and concentration during the evaluation.  Attention was sufficient for interview and question responding, and he was able to maintain focus and resist distractions from environmental factors.  Fund of knowledge, language, and insight and judgment were all good.  Intelligence was average.  Abstract reasoning and memory were within normal limits.  As far as could be determined without independent verification of historical facts, he was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  He denied current suicidal and homicidal ideations.  The diagnosis was PTSD and dysthymic disorder.  A GAF score of 58 was assigned.  He was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but not total occupational and social impairment.  

The evidence does not show that the Veteran was entitled to a disability rating in excess of 30 percent prior to March 22, 2011.  The VA examination of February 2007 noted only mild symptoms of dysthymic disorder.  While the private provider whom the Veteran saw in 2006 apparently viewed his symptoms as more serious, those identified by the private practitioner were not present at the time of the February 2007 VA examination.  At the time of that examination, no affective abnormalities were noted.  Speech was normal.  There was no report of panic attacks.  There was no evidence of impaired judgment or insight or of impaired abstract thinking.  The Veteran reported impaired social relationships and low mood, but those symptoms were not assessed by the examiner as causing more than a mild degree of overall impairment.  There is no additional information about the Veteran's mental health status until approximately April 2010, when he sought active treatment.  At that time, in addition to dysthymia, symptoms of PTSD such as nightmares and poor sleep were noted.  His affect and speech remained normal, and there were no psychotic symptoms.  Insight and judgment were intact and present.  He was assigned a GAF of 55, which is indicative of a disability manifested by moderate impairment.  The evaluation of the Veteran's impairment is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The evidence, as a whole, does not show that the Veteran's symptoms worsened to an extent warranting a disability rating higher than 30 percent until the March 22, 2011, VA examination.

Beginning March 22, 2011, although the Veteran was said to have few friends, and the examiner felt that he was unable to work due to his PTSD symptoms, the  Veteran's symptoms did not demonstrate total occupational and social impairment.  The Veteran had since retired as a result of physical disability, and the examiner offered no support for the conclusion that the Veteran was unemployable due to PTSD.  Moreover, in June 2012, the VA examiner specifically indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but not total occupational and social impairment.

In any event, there were no symptoms of a severity contemplated by the rating schedule.  There was no impairment of thought processes or communication, no psychotic symptoms, no inappropriate behavior, no suicidal or homicidal thoughts or actions, and no evidence that the Veteran was a danger to himself or others.  The Veteran was able to maintain minimal personal hygiene and take care of activities of daily living unassisted.  He was always noted to be fully oriented did not exhibit severe memory deficits.  He did not have any other symptoms of a similar severity.  His level of impairment, considering reported symptoms, GAF scores denoting moderate to severe impairment, and the examiner's assessment of occupational impairment, taken together, best approximate occupational and social impairment with deficiencies in most areas.  

The preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres, and does not support any conclusion that he has ever demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Moreover, although the evidence of record confirms that the Veteran has some occupational and social impairment, there is insufficient evidence to conclude that he has ever had total occupational and/or social impairment due to his psychiatric disorder.  Significantly, the Veteran has not been found to have such symptoms as obsessional rituals, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptom combinations reflective of a higher disability rating.  In essence, the evidence of record does not establish total impairment of occupational and social functioning.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability rating for the psychiatric disorder. 

The Veteran was afforded the benefit of the doubt in granting an increased rating effective March 22, 2011.  Prior to that time, the weight of the evidence was against the Veteran's claim.   See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's psychiatric disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's psychiatric disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the psychiatric disorder has been awarded an increased disability rating of 70 percent from March 22, 2011.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating in excess of 30 percent for dysthymic disorder, also claimed as PTSD, anxiety, and depression, prior to March 22, 2011, is denied.

A 70 percent disability rating for dysthymic disorder, also claimed as PTSD, anxiety, and depression, from March 22, 2011, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Initially, as to the issue of entitlement to a TDIU, due to service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression, beginning from November 24, 2010, the Board notes that this matter was previously remanded in December 2011, so that the Veteran could  be issued a Statement of the Case addressing the issue of entitlement to a TDIU that had been pending prior to the July 2011 grant of service connection for coronary artery disease.  While the Veteran was awarded a 100 percent disability rating for this disability, effective as of July 26, 2006, as indicated in the prior remand, the issue of a TDIU based on service-connected disabilities other than the coronary artery disease remains in appellate status.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The July 2011 rating decision did not render moot the issue of entitlement to a TDIU for separate disabilities, specifically, the service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression.  
Following the Board's December 2011 remand, in July 2012, the RO issued a Statement of the Case addressing the issue of entitlement to a TDIU from November 15, 2006, to November 24, 2010.  The Statement of the Case, however, did not address whether the Veteran was entitled to a TDIU based solely on his service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression, beginning November 24, 2010.  As such, this issue must, once again, be remanded.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that in light of the award herein of a 70 percent disability rating for the service-connected psychiatric disorder from March 22, 2011, the RO/AMC must also adjudicate the issue of entitlement to special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) (West 2002).
Additionally, in June 2012 the Veteran, through his representative, submitted a notice of disagreement as to the issues of an effective date earlier than July 26, 2006, for service connection for coronary artery disease; an effective date earlier than November 15, 2006, for entitlement to a TDIU; and an effective date earlier than November 15, 2006, for entitlement to Dependents' Educational Assistance.  An unprocessed notice of disagreement must be remanded, not referred, to the RO for issuance of a Statement of the Case.  Manlincon v. West,  12 Vet. App 238, 240-241.  These claims are remanded for issuance of a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue the Veteran a Statement of the Case as to whether the Veteran was entitled to a TDIU based solely on his service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression, beginning November 24, 2010.  

In readjudicating this claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, and in light of the 100 percent disability rating for the coronary artery disease, and the Board's award of a 70 percent disability rating for the service-connected psychiatric disorder from March 22, 2011, the RO/AMC must also adjudicate the issue of entitlement to special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) (West 2002).

In adjudicating special monthly compensation, the RO/AMC must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to disabilities other than his coronary artery disease,  i.e., due to his psychiatric disorder.

2.  The RO/AMC shall issue the Veteran and his representative a Statement of the Case addressing the issues of entitlement to an effective date earlier than July 26, 2006, for service connection for coronary artery disease; an effective date earlier than November 15, 2006, for entitlement to a TDIU; and an effective date earlier than November 15, 2006, for entitlement to Dependents' Educational Assistance.

Thereafter, if any only if the Veteran submits a timely substantive appeal as to these issues, the RO/AMC shall undertake any further needed development and, if applicable, readjudicate the claim and issue a Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


